Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 1 of 13 PageID #:
                                  15921




                          EXHIBIT 2
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 2 of 13 PageID #:
                                  15922



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 SOL IP, LLC,

                Plaintiff,

        v.

 AT&T MOBILITY LLC,

                Defendant.                               Civil Action No. 2:18-cv-526-RWS-RSP

        v.                                                       CONSOLIDATED LEAD CASE

                                                                    JURY TRIAL DEMANDED
 SPRINT CORPORATION;
 SPRINT COMMUNICATIONS CO. L.P.;                         Civil Action No. 2:18-cv-527-RWS-RSP
 SPRINT SOLUTIONS, INC.; and                             Civil Action No. 2:18-cv-528-RWS-RSP
 SPRINT SPECTRUM L.P.,

                Defendants.

        v.

 VERIZON COMMUNICATIONS INC. and
 CELLCO PARTNERSHIP d/b/a VERIZON
 WIRELESS,

                Defendants.


                    PLAINTIFF SOL IP’S FIRST AMENDED
          DISCLOSURES PURSUANT TO LOCAL PATENT RULES 3-1 AND 3-2

        Pursuant to Local Patent Rules 3-1 and 3-2, plaintiff Sol IP, LLC (“Sol IP”) hereby

 provides its disclosure of asserted claims and preliminary infringement contentions and

 accompanying document production. Sol IP’s disclosures are based on publicly available

 materials regarding the accused infringing products of defendants that describe or discuss aspects

 of operation of these products. Sol IP has not had access to any discovery of defendants’




                                                 1
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 3 of 13 PageID #:
                                  15923



 materials at this point, and certain information is not yet available to Sol IP that may be relevant

 to its infringement claims. Sol IP reserves the right to supplement or alter its disclosures herein

 based on additional information obtained concerning defendants’ products.

 I.       Disclosure of Asserted Claims and Preliminary Infringement Contentions

          A.     Infringed Claims

          The following table identifies the patents-in-suit and each claim of those patents that is

 alleged to be infringed by each opposing party.

      Patent                                    Infringed Claims

  9,603,174 All defendants: 9–12, 14–16, 25–28, 30–32

  8,761,814 All defendants: 1–18

  9,155,066 All defendants: 1–18

  8,270,354 All defendants: 1–8, 10–17

  8,311,031 All defendants: 1–13

  9,496,976 All defendants: 1–16

 10,080,204 All defendants: 1, 4–7, 10–13, 16–19, 22–25, 27–28

  8,320,565 All defendants: 1–4

  8,320,571 All defendants: 1–7

  9,144,064 All defendants: 1–8, 15–20

  9,204,438 All defendants: 1–8, 15–20

  9,888,435 All defendants: 1–10, 12–21, 23

  8,320,337 All defendants: 1–10

  8,971,168 All defendants: 1–3, 6–10, 18–25

  8,593,936 All defendants: 1, 3, 5, 7–12, 14

 10,075,946 All defendants: 1–5, 14–22



                                                   2
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 4 of 13 PageID #:
                                  15924



   Patent                                          Infringed Claims

 10,009,884 All defendants: 1–30

  9,265,063 All defendants: 1–4

 10,057,095 All defendants: 1–5, 7–12, 14–19, 21–25, 27–31

  9,432,940 All defendants: 1–20

  9,634,746 All defendants: 1–35

 10,090,894 All defendants: 1–30

  8,654,881 All defendants: 1–5, 7–27

  9,900,067 All defendants: 1–21, 23–27, 30–44

 10,045,256 All defendants: 1–26

  RE45,466 All defendants: 16–19, 21–24

 10,231,211 All defendants: 1–7, 15–33

        Sol IP notes that the claims identified in the table reflect the asserted claims in this case,

 and the absence of a claim from the list does not imply that the claim is not infringed. Sol IP

 reserves the right to augment and supplement its identification of asserted claims based upon

 additional information obtained through discovery.

        B.      Infringing Instrumentalities

        Based upon information presently available to it, Sol IP asserts infringement by the

 instrumentalities set forth in the table below.

        As used in the table below, “Accused Usage Devices” refers to all mobile devices used

 on each defendants’ mobile network on or after the issuance of a patent-in-suit, excluding any

 Excluded Devices; and “Accused Sale Devices” refers to all mobile devices sold by defendants

 on or after the issuance of a patent-in-suit, excluding any Excluded Devices. “Excluded Devices”

 refers to (a) any devices produced by                                   ; (b) any devices produced


                                                    3
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 5 of 13 PageID #:
                                  15925



 by                   ; (c) any devices produced by                          ; and (d) any devices

 subject to a valid license paid through                    covering the applicable patent during

 the period (if any) such patent was a part of that pool. Sol IP notes that, to the extent devices

 excluded as infringing instrumentalities are configured to communicate in accordance with the

 applicable standards, they do not constitute non-infringing alternatives. “Apple Devices” refers

 to any devices produced by Apple Inc.

   Patent                                  Infringing Instrumentalities

  9,603,174 Claims 9–12, 14–16: All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with LTE Release 8 (or later), excluding
            any       Devices.
              Claims 25–28, 30–32: Each defendants’ mobile network, including all base station
              equipment configured to communicate in accordance with LTE Release 8 (or later).

  8,761,814 All asserted claims: (1) Each defendants’ mobile network, including all base station
            equipment configured to communicate in accordance with LTE Release 8 (or later);
            and (2) all Accused Usage Devices and Accused Sale Devices configured to
            communicate in accordance with LTE Release 8 (or later).

  9,155,066 Claims 1–9: All Accused Usage Devices and Accused Sale Devices configured to
            communicate in accordance with LTE Release 8 (or later).
              Claims 10–18: Each defendants’ mobile network, including all base station
              equipment configured to communicate in accordance with LTE Release 8 (or later).

  8,270,354 Claims 1–8: Each defendants’ mobile network, including all base station equipment
            configured to communicate in accordance with LTE Release 8 (or later).
              Claims 10–17: All Accused Usage Devices and Accused Sale Devices configured
              to communicate in accordance with LTE Release 8 (or later).

  8,311,031 Claims 1–7: All Accused Usage Devices and Accused Sale Devices configured to
            communicate in accordance with LTE Release 8 (or later).
              Claims 8–13: All Accused Sale Devices configured to communicate in accordance
              with LTE Release 8 (or later).

  9,496,976 Claims 1–8: All Accused Usage Devices and Accused Sale Devices configured to
            communicate in accordance with LTE Release 8 (or later).
              Claims 9–16: Each defendants’ mobile network, including all base station
              equipment configured to communicate in accordance with LTE Release 8 (or later).



                                                  4
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 6 of 13 PageID #:
                                  15926



   Patent                              Infringing Instrumentalities

 10,080,204 Claims 1, 4–7, 10–12, 25, 27–28: All Accused Usage Devices and Accused Sale
            Devices configured to communicate in accordance with LTE Release 8 (or later).
             Claims 13, 16–19, 22–24: Each defendants’ mobile network, including all base
             station equipment configured to communicate in accordance with LTE Release 8
             (or later).

  8,320,565 Claims 1–4: All Accused Usage Devices and Accused Sale Devices configured to
            communicate in accordance with LTE Release 8 (or later).

  8,320,571 All asserted claims: All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with LTE Release 8 (or later).

  9,144,064 Claims 1–8, 15–20: All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with LTE Release 8 (or later).

  9,204,438 Claims 1–8, 15–20: Each defendants’ mobile network, including all base station
            equipment configured to communicate in accordance with LTE Release 8 (or later).

  9,888,435 Claims 1–10, 12–21, 23: Each defendants’ mobile network, including all base
            station equipment configured to communicate in accordance with LTE Release 8
            (or later).

  8,320,337 Claims 1–4, 9: All Accused Usage Devices and Accused Sale Devices configured
            to communicate in accordance with LTE Release 8 (or later).
             Claims 5–8, 10: Each defendants’ mobile network, including all base station
             equipment configured to communicate in accordance with LTE Release 8 (or later).

  8,971,168 Claims 1–3, 6–10: All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with LTE-A Release 10 (or later).
             Claims 18–25: Each defendants’ mobile network, including all base station
             equipment configured to communicate in accordance with LTE-A Release 10 (or
             later).

  8,593,936 Claims 1, 3, 5, 7–11: All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with LTE-A Release 10 (or later).
             Claims 12, 14: Each defendants’ mobile network, including all base station
             equipment configured to communicate in accordance with LTE-A Release 10 (or
             later).

 10,075,946 Claims 1–5, 14, 16–18, 20–22: All Accused Usage Devices and Accused Sale
            Devices configured to communicate in accordance with LTE-A Release 10 (or
            later).
             Claims 15, 19: All Accused Usage Devices and Accused Sale Devices configured


                                              5
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 7 of 13 PageID #:
                                  15927



   Patent                              Infringing Instrumentalities
             to communicate in accordance with LTE-A Release 11 (or later).

 10,009,884 Claims 1–6, 19–24: Each defendants’ mobile network, including all base station
            equipment configured to communicate in accordance with LTE Release 8 (or later).
             Claims 7–18, 25–30: All Accused Usage Devices and Accused Sale Devices
             configured to communicate in accordance with LTE Release 8 (or later).

  9,265,063 Claims 1–2: All Accused Usage Devices and Accused Sale Devices configured to
            communicate in accordance with LTE Release 8 (or later).
             Claims 3–4: Each defendants’ mobile network, including all base station equipment
             configured to communicate in accordance with LTE Release 8 (or later).

 10,057,095 All asserted claims: (1) All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with IEEE 802.11ac (or later), excluding
            any        Devices, and (2) the AT&T Hotspot System, including all access points
            configured to communicate in accordance with IEEE 802.11ac (or later).

  9,432,940 All asserted claims: (1) All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with IEEE 802.11ac (or later), excluding
            any        Devices, and (2) the AT&T Hotspot System, including all access points
            configured to communicate in accordance with IEEE 802.11ac (or later).

  9,634,746 All asserted claims: (1) All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with IEEE 802.11ac (or later), excluding
            any        Devices, and (2) the AT&T Hotspot System, including all access points
            configured to communicate in accordance with IEEE 802.11ac (or later).

 10,090,894 All asserted claims: All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with IEEE 802.11ac (or later), excluding
            any        Devices.
             Claims 1–14, 17–20, 23–30: The AT&T Hotspot System, including all access
             points configured to communicate in accordance with IEEE 802.11ac (or later).

  8,654,881 All asserted claims: (1) All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with IEEE 802.11ac (or later), excluding
            any        Devices, and (2) the AT&T Hotspot System, including all access points
            configured to communicate in accordance with IEEE 802.11ac (or later).

  9,900,067 All asserted claims: All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with IEEE 802.11ac (or later), excluding
            any        Devices.
             Claims 1–2, 5–6, 9–11, 16–44: The AT&T Hotspot System, including all access
             points configured to communicate in accordance with IEEE 802.11ac (or later).



                                              6
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 8 of 13 PageID #:
                                  15928



   Patent                                Infringing Instrumentalities

 10,045,256 All asserted claims: (1) All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with IEEE 802.11ac (or later), excluding
            any        Devices, and (2) the AT&T Hotspot System, including all access points
            configured to communicate in accordance with IEEE 802.11ac (or later).

  RE45,466 Claims 16–19: All Accused Usage Devices and Accused Sale Devices configured
           to communicate in accordance with LTE Release 8 (or later).
                Claims 21–24: Each defendants’ mobile network, including all base station
                equipment configured to communicate in accordance with LTE Release 8 (or later).

 10,231,211 Claims 1–7, 29–33: All Accused Usage Devices and Accused Sale Devices
            configured to communicate in accordance with LTE Release 8 (or later).
                Claims 15–28: Each defendants’ mobile network, including all base station
                equipment configured to communicate in accordance with LTE Release 8 (or later).

        “Accused Usage Devices” and “Accused Sale Devices” include, but are not limited to,

 the devices identified below, except for any Excluded Devices.

        For AT&T defendant:

            •    Alcatel Cameox
            •    Alcatel Tetra
            •    Apple iPhone 6 / 6s / 6s Plus
            •    Apple iPhone 7 / 7 Plus
            •    Apple iPhone 8 / 8 Plus
            •    Apple iPhone X / XR / XS / XS Max
            •    AT&T Cingular Flip 2
            •    Blackberry KEYone
            •    Kyocera DuraForce PRO
            •    LG G8 ThinQ
            •    LG K20
            •    LG K30
            •    LG Phoenix 3
            •    LG Phoenix 4
            •    LG Phoenix Plus
            •    LG Stylo 4+
            •    LG V30
            •    LG V35 ThinQ
            •    LG v40 ThinQ
            •    LG X Venture
            •    Motorola moto g play 6th Gen


                                                 7
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 9 of 13 PageID #:
                                  15929



          •   Moto Z2 Force Edition
          •   Razer Phone 2
          •   Red Hydrogen One
          •   Sonim XP5s
          •   Sonim XP8
          •   ZTE Axon M
          •   ZTE Blade Spark
          •   ZTE Maven 3
          •   Apple iPad
          •   Apple iPad mini4
          •   Apple iPad Pro
          •   Lenovo moto tab
          •   Apple Watch Series 3 / Series 4
          •   Arlo Go
          •   AT&T Unite Express 2
          •   AT&T Velocity USB Stick
          •   AT&T Wireless Internet
          •   Harman Spark
          •   Netgear Nighthawk Hotspot Router
          •   Netgear Nighthawk LTE Mobile Hotspot Router

       For Sprint defendants:

          •   Alcatel GO FLIP
          •   Apple iPhone 6s / 6s Plus
          •   Apple iPhone 7 / 7 Plus
          •   Apple iPhone 8 / 8 Plus
          •   Apple iPhone XR / Xs / Xs Max
          •   Apple iPhone X
          •   CAT S48c
          •   Essential Phone
          •   HTC One A9
          •   Kyocera DuraForce PRO
          •   Kyocera DuraTR
          •   Kyocera DuraXTP
          •   LG G7 ThinQ
          •   LG K30
          •   LG Stylo 4
          •   LG Tribute Dynasty / Tribute Empire
          •   LG V40ThinQ
          •   moto e4
          •   moto e5 Play / e5 plus
          •   moto z3 play
          •   Sonim XP5s


                                            8
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 10 of 13 PageID #:
                                  15930



            •   Sonim XP8
            •   ZTE Max XL
            •   Apple iPad
            •   Apple iPad mini 4
            •   Apple iPad Pro
            •   LG G Pad F2 8.0
            •   Sprint Drive

         For Verizon defendants:

            •   Apple iPhone 6 / 6s / 6s Plus
            •   Apple iPhone 7 / 7 Plus
            •   Apple iPhone 8 / 8 Plus
            •   Apple iPhone X / XR / XS / XS Max
            •   ASUS ZenFone V Live
            •   Google Pixel 2 XL
            •   Google Pixel
            •   Google Pixel 3 / 3 XL
            •   Kyocera DuraForce PRO2 with Sapphire Shield
            •   LG G7 ThinQ
            •   LG V40 ThinQ
            •   Motorola moto e5 play
            •   Motorola moto g
            •   Motorola moto g6
            •   Motorola moto z3
            •   Red Hydrogen One
            •   Apple iPad / iPad Pro / iPad mini
            •   Apple Watch Series 3 / Series 4
            •   Fitbit Ionic
            •   Garmin vivoactive HR
            •   Gizmo Disney Band for GizmoWatch
            •   Verizon GizmoWatch
            •   Verizon Ellipsis Jetpack MHS900L
            •   Verizon Global Modem USB730L
            •   Verizon Jetpack MiFi 7730L
            •   Verizon Jetpack MiFi 8800L

  More complete information about the devices that defendants have sold or that have been used

  on defendants’ networks that are configured to communicate in accordance with LTE Release 8

  (or later), LTE-A Release 10 (or later), LTE-A Release 11 (or later), and/or IEEE 802.11ac (or

  later) is in the possession of defendants and is expected to be obtained through discovery. Any



                                                9
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 11 of 13 PageID #:
                                  15931



  additional devices are included within the scope of “Accused Sale Devices” and “Accused Usage

  Devices,” regardless whether listed above.

         Upon information and belief, defendants’ base station equipment includes equipment

  provided by vendors including Ericsson, Nokia, Cisco, HP Enterprises, Alcatel-Lucent, and/or

  others. More complete information about the devices that defendants utilize in their mobile

  networks that are configured to communicate in accordance with LTE Release 8 (or later),

  LTE-A Release 10 (or later), and/or LTE-A Release 11 (or later) is in the possession of

  defendants and is expected to be obtained through discovery.

         More complete information about the devices that AT&T utilizes in the AT&T Hotspot

  System that are configured to communicate in accordance with IEEE 802.11ac (or later) is in the

  possession of AT&T and is expected to be obtained through discovery.

         Sol IP reserves the right to augment and supplement its preliminary identification of

  infringing products based upon additional information obtained through discovery.

         C.     Claim Charts for Literal Infringement

         Sol IP’s preliminary infringement charts are provided as attached Exhibits A1–A27,

  which map the applicable standards to the asserted claims. In each claim chart, the discussion

  for dependent claims should be read as incorporating by reference the discussion corresponding

  to the claims on which they depend. In addition, the discussion for each row in the chart should

  be read within the context of the discussion for the entire claim to which that row pertains.

  Where the charts incorporate excerpts of particular versions of technical specification

  documents, the reference to those versions is exemplary and not to the exclusion of any prior or

  subsequent versions of the document or any versions of related documents.




                                                10
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 12 of 13 PageID #:
                                  15932



         In the charts, unless otherwise indicated, “user equipment” (“UE”) refers to Accused

  Usage Devices and Accused Sale Devices, and “station” (“STA”) refers to Accused Usage

  Devices, Accused Sale Devices, and access points in the AT&T Hotspot System.

         Sol IP reserves the right to augment and supplement its preliminary claim charts based

  upon additional information obtained through discovery.

         D.      Doctrine of Equivalents

         Unless otherwise noted in the claim charts, Sol IP alleges that defendants infringe

  literally all claims identified above. To the extent any differences are alleged to exist between the

  above-identified claims and defendants’ infringing conduct, such differences are insubstantial

  and defendants’ products and processes perform substantially the same function, in substantially

  the same way, to yield substantially the same result, and therefore defendants infringe under the

  doctrine of equivalents.

         Sol IP reserves the right to augment and supplement its disclosure concerning the

  doctrine of equivalents based upon additional information obtained through discovery or based

  upon the Court’s claim construction.

         E.      Priority Claim to an Earlier Application

         The table below shows, for patents that claim priority to an earlier application, the

  priority date to which each asserted claim is entitled based on such earlier application.

    Patent           Claims                      Priority Date from Earlier Application

   9,603,174    all asserted claims   12/16/2002, as well as the dates of any subsequent
                                      applications

   8,761,814        1–8, 10–17        4/26/2006, as well as the dates of any subsequent applications

                       9, 18          4/20/2007, as well as the dates of any subsequent applications

   9,155,066    1–2, 4–11, 13–18      4/26/2006, as well as the dates of any subsequent applications



                                                   11
Case 2:18-cv-00526-RWS-RSP Document 320-1 Filed 02/18/20 Page 13 of 13 PageID #:
                                  15933



  any such document evidences a disclosure of any claimed invention, that the document predates

  any application, or that such document evidences or is prior art under 35 U.S.C. § 102.

         B.      Local Patent Rule 3-2(b)

         Sol IP identifies the following documents as potentially responsive to P.R. 3-2(b):

  ETRI-000001 to ETRI-0000779.

         C.      Local Patent Rule 3-2(c)

         Sol IP identifies the following documents as responsive to P.R. 3-2(c): SOL-FH-0000001

  to SOL-FH-0039492.


  DATED: March 22, 2019                        By:      /s/ Max L. Tribble Jr.

                                                     Max L. Tribble Jr.
                                                        Texas State Bar No. 20213950
                                                        mtribble@susmangodfrey.com
                                                     Joseph S. Grinstein
                                                        Texas State Bar No. 24002188
                                                        jgrinstein@susmangodfrey.com
                                                     Bryce T. Barcelo
                                                        Texas State Bar No. 24092081
                                                        bbarcelo@susmangodfrey.com
                                                     SUSMAN GODFREY LLP
                                                     1000 Louisiana Street, Suite 5100
                                                     Houston, TX 77002
                                                     Telephone: (713) 651-9366
                                                     Facsimile: (713) 654-6666

                                                     Kalpana Srinivasan
                                                        California State Bar No. 237460
                                                        ksrinivasan@susmangodfrey.com
                                                     Kathryn P. Hoek
                                                        California State Bar No. 219247
                                                        khoek@susmangodfrey.com
                                                     SUSMAN GODFREY LLP
                                                     1900 Avenue of the Stars, Suite 1400
                                                     Los Angeles, CA 90067
                                                     Telephone: (310) 789-3100
                                                     Facsimile: (310) 789-3150




                                                 14
